Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered August 3, 2006 in a personal injury action. The order denied the motion of *1171plaintiffs for leave to renew their opposition to the motions for summary judgment of defendants A. Gareleck & Sons, Inc., Thomas Industries, Inc. and Genlyte Thomas Group LLC.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Blazynski v A. Gareleck & Sons, Inc. (48 AD3d 1168 [2008]). Present—Scudder, P.J., Smith, Centra, Lunn and Peradotto, JJ.